Citation Nr: 1814922	
Decision Date: 03/12/18    Archive Date: 03/19/18

DOCKET NO.  13-26 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and obsessive compulsive disorder. 

2.  Entitlement to service connection for sleep apnea, to include as secondary to an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Ko, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1971 to May 1973, March 1979 to June 1979, and October 1996 to February 1997.
 
These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Board remanded the case in September 2015 for further development.

The issues of entitlement to service connection for an acquired psychiatric disorder and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

The March 2016 VA examination and May 2017 addendum opinion are inadequate to make an informed decision on the Veteran's claim for service connection for an acquired psychiatric disorder.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The March 2016 VA examiner opined that it was at least as likely as not that the Veteran's acquired psychiatric disorder was due to his military service because some symptoms began during and other symptoms were exacerbated by his military service.  This opinion was a mere conclusionary statement without any rationale.  Further, the March 2016 examiner noted that the Veteran was diagnosed with obsessive compulsive disorder (OCD) in 1996, but the examiner who provided the May 2017 addendum stated that the Veteran was diagnosed with OCD in September 23, 1997 - after his active duty service.  Moreover, in an earlier August 2013 VA examination, the examiner opined that it was less likely than not that the Veteran's acquired psychiatric disorder was due to his military service and found that the Veteran's report of his in-service stressor was inconsistent with known facts about the event.  In light of the above, the Board finds that a new VA examination that takes into account the prior opinions and provides a complete rationale is warranted.  

Additionally, given that the Veteran claims his sleep apnea is due to his acquired psychiatric disorder, the claim is inextricably intertwined with the remanded claim for service connection for an acquired psychiatric disorder.  Hence, it must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990). 

Accordingly, the case is REMANDED for the following action:

1. Schedule a new VA examination to determine the etiology of any diagnosed acquired psychiatric disorder from an appropriate examiner.  The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that his acquired psychiatric disorder was incurred in or otherwise related to active service.  The examiner should reconcile the August 2013, March 2016, and May 2017 VA medical opinions.

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case.

2.  If service connection for an acquired psychiatric disorder is granted, then schedule a VA examination to determine the etiology of the Veteran's sleep apnea, on a direct and secondary basis. 

3.  After ensuring compliance with the development requested above, readjudicate the claims on appeal.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals




